Hemphill, Ch. J.
The certiorari was returnable to the Fall Term, 1851. The cause was continued at that and the succeeding Term, and at the next Term, viz: the Fall Term of 1852, it was on motion dismissed. This is assigned for, and doubtless Was error. In O’Brien v. Dunn, (5 Tex. R. 574,) we stated it to be the almost universal rule, that a motion to dismiss should be made at the return Term of the certiorari. We have repeatedly affirmed this to be the rule, and have reversed several judgments of dismissal on the ground that the motion to dismiss was not made at the return Term. (10 Tex. R. 269, 285, 318.) In conformity with these decisions, the judgment in this case must be reversed and it is accordingly so ordered. '
Reversed and remanded.